DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-11, 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al. (US 2021/0219222, “Jia”) in view of Jia et al. (US 2020/0177462, “Jia’462”).
Regarding claim 1, Jia discloses a method for data processing, comprising: 
- determining, by a communication device, a data priority of data to be transmitted in the communication device (See S202 fig.2, ¶.8, and ¶.58, the first management unit determines the priority information based on the service request message which includes the network requirement of the service such as a latency requirement, a bandwidth requirement, and a QoS of a network), wherein the data priority is a first priority indicating that the data is transmitted by using a network slice (See S203 fig.2, selects the network slice for the service of the tenant based on the priority information; See ¶.58, for example, if a service has a very high requirement on a latency, a weight value of the network requirement, namely, a service latency, is set to be relatively high), or a second priority indicating that the data is transmitted without using the network slice (See ¶.13, determines second priority information that matches the first priority information, where the second priority information is used to indicate a priority of the network slice; and the second management unit selects the network slice having the second priority information for the service of the tenant; See ¶.28, If the latency requirement in the service requirement information is lower than a preset latency, the service management unit determines that the target network type is a sliced network; Examiner’s Note: Jia’462 discloses the method of non-slice, i.e. the limitations “without using the network slice”); and
- determining, by the communication device, a transmission configuration according to the data priority of the data to be transmitted, wherein the transmission configuration is a first configuration corresponding to the first priority, or a second configuration corresponding to the second priority (See S302 fig.3, ‘convert a service requirement of a tenant service into a network requirement to determine priority information’; See ¶.57, the first management unit determines the priority information based on the indication of the communication service provider. Optionally, the indication may be represented by a service request message. For example, the communication service provider sends a service request message to the first management unit, and the service request message carries the priority information. The first management unit receives the priority information from the communication service provider, and obtains the priority information from the service request message; See ¶.58, obtains the service request message, and converts a service requirement in the service request message into a network requirement. In other words, the first management unit determines a network requirement of the service based on the service requirement information. For the service requirement information described in S201, the network requirement of the service may include at least one of the following information: a latency requirement, a bandwidth requirement, and QoS of a network. The first management unit determines the priority information based on the network requirement of the service. In specific implementation, each type of the network requirement has a weight attribute, and the first management unit may perform weighting based on a weight of each type of the network requirement to obtain the priority of the service. For example, if a service has a very high requirement on a latency, a weight value of the network requirement, namely, a service latency, is set to be relatively high; See ¶.59, in addition to the service requirement information, the service request message in S201 may further carry an identifier (ID) of the tenant and/or an identifier (ID) of the service. The first management unit may determine the priority information based on any one or more of the ID of the tenant, the ID of the service, and the service requirement information. In specific implementation, each type of the service requirement information has a weight attribute, and the first management unit may perform weighting based on a weight of each type of the service requirement information to obtain the priority of the service. For example, if a service has a very high requirement on a latency, a weight value of the service requirement information, namely a service latency, is set to be relatively high),
- wherein transmission of data corresponding to the first configuration from an application layer of the communication device to an access device has a first delay, and transmission of data corresponding to the second configuration from the application layer of the communication device to the access device has a second delay, the first delay being less than the second delay (See ¶.47, the network slice instance may alternatively be any combination of the terminal, the access network, the transport network, the core network, and the application server; See ¶.13, determines second priority information that matches the first priority information, where the second priority information is used to indicate a priority of the network slice; and the second management unit selects the network slice having the second priority information for the service of the tenant. In this way, a matched network slice may be selected for the service of the tenant to ensure service performance; See ¶.58, the first management unit may perform weighting based on a weight of each type of the network requirement to obtain the priority of the service. For example, if a service has a very high requirement on a latency, a weight value of the network requirement, namely, a service latency, is set to be relatively high; See ¶.71, a latency requirement is 10 ms, and a network slice that crosses three domains: an access network, a core network, and a transport network includes three network slice subnets. In this case, the subnet requirements of the three network slice subnets may be 3 ms, 3 ms, and 4 ms respectively; See ¶.93, receives NSI requests of a tenant service 1 and a tenant service 2. Network latency requirements of both the tenant service 1 and the tenant service 2 are 1 ms, a latency of an NSI 1 is 0.5 ms, and a latency of an NSI 2 is 1 ms. Because a subnet of the tenant service 1 has a high priority, the NSMF carries the tenant service 1 in the NSI 1, and carries the tenant service 2 in the NSI 2).”
Jia discloses the limitations “the data priority is a first priority indicating that the data is transmitted by using a network slice” (See S203 fig.2), but does not explicitly disclose the limitations “or a second priority indicating that the data is transmitted without using the network slice” and “an application layer of the communication device.”
However, Jia’462 discloses “or a second priority indicating that the data is transmitted without using the network slice (Jia’462, See ¶.7, the network type indication information may indicate whether the network type of the target network is a sliced network or a non-sliced network; See ¶.9, when the service management request includes the network type indication information, the service management unit may determine, based on the network type indication information, whether the target network type is a sliced network or a non-sliced network. When the service management request includes the service requirement information, the service management unit may determine, based on the service requirement information, whether the target network type is a sliced network or a non-sliced network; See fig.1,

    PNG
    media_image1.png
    353
    698
    media_image1.png
    Greyscale

; See ¶.8, the service requirement information may include at least one of the following parameters: a service level, a service type, a tenant level, an isolation requirement, a throughput, coverage, a quantity of users, a latency requirement, quality of service, a service security level, a tenant identifier, or a service identifier. The service identifier may indicate the service type of the service, and the tenant identifier corresponds to the tenant level; Examiner’s Note: Jia also discloses the service requirement including a latency requirement) and an application layer of the communication device (See ¶.25, it may be predefined that a sliced network needs to be used for a particular service such as an enhanced mobile broadband (eMBB) service, a machine type communication (MTC) service, an enhanced MTC (eMTC) service, a massive machine type communication (mMTC) service, an Internet of things (IoT) service, or an ultra-reliable low-latency communication (URLLC) service. When the service type included in the service requirement information is one of these service types, it indicates that a sliced network needs to be used for the service).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “a second priority indicating that the data is transmitted without using the network slice and an application layer of the communication device” as taught by Jia’462 in to the system of Jia, so that it provides a way of adapting to coexistence of diversified services, an operator usually provides services of the diversified services using a hybrid network in which sliced networks and non-sliced networks coexist (Jia’462, See ¶.4).

Regarding claim 2, Jia discloses “the transmission configuration comprises at least one of following configurations: a link configuration indicating a link for transmission of the data from the application layer of the communication device to the access device; a resource configuration indicating resources for processing and transmitting data; or a queue priority configuration indicating a priority of queue scheduling data in the communication device (See ¶.4, In actual application, one network slice may carry a plurality of tenants, and the plurality of tenants share a resource of the network slice. When a service of a tenant among the plurality of tenants changes, a resource occupied by the tenant also changes. In this way, a resource occupied by another tenant among the plurality of tenants is affected. If an affected tenant has a high requirement on a network, communication quality of a service of the tenant is significantly affected).”

Regarding claim 3, Jia discloses “determining the transmission configuration according to the data priority of the data to be transmitted comprises at least one of: determining the link configuration according to the data priority and a link performance index of an alternative link between the communication device and the access device; scheduling resources of the communication device according to the data priority and a resource status in the communication device to obtain the resource configuration; or configuring the queue priority configuration of the data to be transmitted according to the data priority of the data to be transmitted and the priority of the queue scheduling data (See ¶.3, application of a network slice enables an operator or a user to flexibly deploy a network service in different application scenarios, thereby improving utilization efficiency of physical network resources. In addition, security of the network slice is ensured based on independent configuration and management of the network slice; See ¶.4, when a service of a tenant among the plurality of tenants changes, a resource occupied by the tenant also change; See ¶.5, resolve a problem of a network slice resource conflict that occurs when a plurality of tenants or a plurality of services share a network slice, to ensure performance of a high-priority service; See ¶.80, According to the network slice selection method, in a scenario in which a plurality of tenants share one network slice, an adaptive network slice may be allocated to the relatively high-priority service based on the priority of the tenant or the priority of the service, to preferentially ensure performance of a high-priority service. This ensures that allocation of resources of a plurality of tenants in one network slice is proper and effective).”

Regarding claim 5, Jia discloses “the resource configuration comprises at least one of following configurations: a computing resource configuration indicating a computing resource for processing the data; a bandwidth resource configuration indicating a bandwidth for transmission of the data; or a cache configuration indicating a cache for caching the data (See ¶.3, application of a network slice enables an operator or a user to flexibly deploy a network service in different application scenarios, thereby improving utilization efficiency of physical network resources. In addition, security of the network slice is ensured based on independent configuration and management of the network slice; See ¶.4, the plurality of tenants share a resource of the network slice. When a service of a tenant among the plurality of tenants changes, a resource occupied by the tenant also changes. In this way, a resource occupied by another tenant among the plurality of tenants is affected. If an affected tenant has a high requirement on a network, communication quality of a service of the tenant is significantly affected; See ¶.7, share one network slice, an adaptive network slice may be allocated to a relatively high-priority service based on the priority of the tenant or the priority of the service, to preferentially ensure performance of a high-priority service. This ensures that allocation of resources of a plurality of tenants in one network slice is proper and effective; See ¶.114, he service requirement information includes at least one of the following information: a service type, a security level, an isolation level, a throughput, coverage, and a quality of service requirement).”

Regarding claim 7, Jia discloses “the method further comprises: transmitting the data to be transmitted by using a transmission configuration corresponding to a value of a preset identifier of the data to be transmitted, wherein the data to be transmitted and received by the communication terminal comprises the preset identifier, wherein the data with the first priority has a first preset identifier having a first value, and the data with the second priority has a second preset identifier having a second value (See ¶.26, it may be predefined that a sliced network needs to be used for a service whose tenant level is higher than a preset tenant level; See ¶.28, If the latency requirement in the service requirement information is lower than a preset latency, the service management unit determines that the target network type is a sliced network. For example, it may be predefined that a sliced network needs to be used for a service whose latency is lower than the preset latency; See ¶.37, it may be predefined that a sliced network needs to be used for a service whose quantity of users is higher than a preset quantity of users, and then, it may be determined that the target network that a service is to access is a sliced network; See ¶.40,  it may be predefined that a sliced network needs to be used for a service whose bandwidth is higher than preset bandwidth, and then, it may be determined that the target network that a service is to access is a sliced network: See ¶.41, it may be predefined that a sliced network needs to be used for a service whose quality of service is higher than preset quality of service, and then, it may be determined that the target network that a service is to access is a sliced network; See ¶.179, hen the isolation level is classified into isolation levels from 1 to 10, it is predefined that a sliced network needs to be used for a service whose isolation level is not lower than 7).”

Regarding claim 8, Jia discloses “the preset identifier comprises a type of service (See ¶.8, the service requirement information may include at least one of the following parameters: a service level, a service type, a tenant level, an isolation requirement, a throughput, coverage, a quantity of users, a latency requirement, quality of service, a service security level, a tenant identifier, or a service identifier. The service identifier may indicate the service type of the service, and the tenant identifier corresponds to the tenant level; See ¶.180, when the service type in the service requirement information is a particular service such as an eMBB service, an MTC service, an eMTC service, an mMTC service, an IoT service, or a URLLC service, the service management unit may determine that a sliced network needs to be used for the service).”

Regarding claim 9, it is an apparatus claim corresponding to the method claim 1, except the limitations “a non-transitory computer readable storage medium and one or more processors (See fig.7, a processor and a memory)” and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 10, 11, 13, 15, and 16, they are claims corresponding to claims 2, 3, 5, 7, & 8, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Regarding claim 17, it is a non-transitory computer-readable storage medim claim corresponding to the method claim 1 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 18 and 19, they are claims corresponding to claims 2 & 3, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jia in view of Jia’462 and further in view of Bisaria et al. (US 2021/0274512, “Bisaria”).
Regarding claim 4, Jia and Jia’462 do not explicitly disclose what Bisaria discloses “the link configuration comprises at least one of following configurations: a network card configuration indicating a virtual network card used by the link; a frequency band configuration indicating a frequency band used by the link; or a communication scheme configuration indicating a communication scheme adopted by the link (See ¶.14, allow an integration of user devices with network assistance, by supporting control and mobility functionality on cellular links (e.g. long term evolution (LTE) or NR). One or more embodiments can provide benefits including, system robustness, reduced overhead, and global resource management, while facilitating direct communication links via a NR sidelink; See ¶.15, non-standalone operation where the NR backhaul links are operating on mmWave bands and the control plane links are operating on sub-6 GHz LTE bands; See ¶.18, The network slicing can also be termed virtual networking, and can provide virtual components that can distribute functionality for facilitating services to devices across the network, e.g., supporting multiple virtual networks behind interfaces of a communication network. The slicing of the network into multiple virtual networks can provide support for different Radio Access Networks (RAN) and different service types running across a single RAN; See ¶.45, the virtual isolation of network slices from other parts of the system can be beneficially used both for monitoring use (e.g., performance) of the network slices, and for modifying the configurations of, and resources available to, network slices; See ¶.80 for a plurality of communication schemes).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “one of a frequency band configuration indicating a frequency band used by the link; or a communication scheme configuration indicating a communication scheme adopted by the link” as taught by Bisaria into the system of Jia and Jia’462, so that it provides of having the technology to be used in various ways that provides benefits and advantage in radio communication in general (Bisaria, See ¶.15).

Regarding claim 12, it is a claim corresponding to the claim 4 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 20, it is a claim corresponding to the claim 4 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jia in view of Jia’462 and further in view of Brown et al. (US 2022/0150118, “Brown”).
Regarding claim 6, Jia and Jia’462 disclose the method of determining that an application having data to be transmitted in the communication device switches from not using the network slice to using the network slice (Jia, See ¶.28, If the latency requirement in the service requirement information is lower than a preset latency, the service management unit determines that the target network type is a sliced network; Jia’462, See fig.1 and ¶.7-8, the service management unit may determine, based on the service requirement information, whether the target network type is a sliced network or a non-sliced network), but does not explicitly disclose what Brown discloses “increasing a data priority corresponding to the application from the second priority to the first priority (Brown, See ¶.64, this includes changing the network slice with which the first UE and/or the second UE are associated; See ¶.65, changing the path of a network communication from and/or to a given UE, so as to make the network paths for a plurality of UEs different; See ¶.71, increasing or decreasing the priority with which a network communication associated with a given UE is handled by the network; See ¶.73, increasing or decreasing bandwidth and/or transfer speeds for a given UE).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “increasing a data priority corresponding to the application from the second priority to the first priority” as taught by Brown into the system of Jia and Jia’462, so that it provides a way of reducing or inducing delays in the handling of a network communication associated with a given UE (Brown, See ¶.72).

Regarding claim 14, it is a claim corresponding to the claim 6 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411